       Case 1:18-cv-05677-VEC-KHP Document 75 Filed 03/25/21 Page 1 of 2


                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 -------------------------------------------------------------- X      DATE FILED: 3/25/2021
 MELVIN L. WILLIAMS,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :    18-CV-5677 (VEC)
                            -against-                           :
                                                                :          ORDER
 DTS ALBERTO J. PIZARRO; A.D.A. JOSEPH :
 GOLDSTEIN,                                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 24, 2021, this Court was notified through the magistrate that the

parties have reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

        Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                                   Page 1 of 2
      Case 1:18-cv-05677-VEC-KHP Document 75 Filed 03/25/21 Page 2 of 2




request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                        ____
                                                          ____
                                                          __ _ _________________________
                                                      _________________________________
Date: March 25, 2021                                         VALERIE CAPRONI
                                                                        CAPRONO I
      New York, NY                                        United States District Judge




                                            Page 2 of 2
